The charge or information against the appellant, Thompson, substantially conforms to the statute, and was not therefore subject to the attack made upon same. After careful examination of the evidence in this cause, the court is of the opinion, and so holds, that it supports the finding and conclusion of the board of commissioners, and the order of said board suspending the said Thompson from practicing law for two years is hereby affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
 *Page 1